EX-32.1 SECTION 906 CERTIFICATION CERTIFICATION Pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002: In connection with the Second Amended Annual Report of Franklin lake Resources Inc. ("Company") on Form 10-KSB for the Fiscal Year Ended October 31, 2006, as filed with the Securities and Exchange Commission on the date hereof ("Report"), I, Father Gregory Ofiesh, as Chief Executive Officer and Acting Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: (1) the Report fully complies with the requirements of Sec. 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: January 26, 2007 /s/Father Gregory Ofiesh Father Gregory Ofiesh President & CEO and Acting Acting Chief Financial Officer
